          Case 1:20-cv-08042-PKC Document 58 Filed 08/04/20 Page 1 of 1




                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                  FORT MYERS DIVISION

LINDA FAIRSTEIN,

       Plaintiff,

v.                                                  Case No.: 2:20-cv-180-FtM-66MRM

NETFLIX, INC., AVA DUVERNAY and
ATTICA LOCKE,

       Defendants.

 Judge:             Mac R. McCoy              Counsel for          Kara L. Gorycki
                                              Plaintiff            Kimberly Swanson
                                                                   Edward Cheffy
 Deputy Clerk: Jackie Clay                    Counsel for          Kelley Price
                                              Defendant:           Jackie Giannini
                                                                   Natalie Spears
 Court              Digital                   Interpreter          N/A
 Reporter
 Date/Time          August 4, 2020            Total Time           15 Minutes
                    10:34 AM-10:49 AM

                               Preliminary Pretrial Conference

Court discussed case management and scheduling deadlines and other issues regarding case
management, including E-Discovery, Confidentiality Agreements, Settlement Conference before
a Magistrate Judge and disclosure of expert reports.

Defendants have not filed a notice of related cases. By oral motion, the Defendants request an
extension of time to file this notice by (8/5/2020).

The Court grants the motion by oral order. The notice of related cases will be due by 8/5/2020.

The Court addresses selection of mediator within 14 days of the case management scheduling
order.

Scheduling Order to issue.
